The operator of a passenger automobile brought an action in the Supreme Court, Nassau County, to recover damages for personal injuries against the owner and operator of a taxicab which had collided with the passenger ear. In the District Court of Nassau County, the owner of the passenger ear sued the owner and operator of the taxicab to recover damages for injuries to his car, and the operator of the taxicab sued the owner and operator of the passenger car to recover damages for personal injuries. The appeal is from an order of the Supreme Court, Nassau County, denying appellant’s motion to transfer to that court, and to consolidate with the action pending therein, the two actions pending in the District Court of Nassau County. Order affirmed, without costs. The District Court actions are ready for trial. The Supreme Court action will not be reached for trial for almost three years. In the light of this fact, the denial of the motion was *764not an improper exercise of discretion (Casanave v. Bobbins, 262 App. Div. 873; Friedman v. Kleinman, 275 App. Div. 715; Miro v. Gottheim, 285 App. Div. 834). Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.